Deen, Chief Judge.
The defendant was convicted of robbery in a bench trial and appeals on the general grounds on the theory that the state has not proved his guilt. The victim testified that the defendant came up to her to ask directions and while she was giving them snatched her purse and ran with it. A supporting witness who knew both the victim and the defendant heard the victim scream, saw the defendant with the pocketbook start running and pursued him. Aided by two other men he apprehended Holmes and recovered the pocketbook which had been dropped on the railroad tracks near the spot where he was stopped. The evidence was amply sufficient. Code § 38-110. Cf. Williams v. State, 239 Ga. 421 (238 SE2d 10) (1977).
Submitted June 2, 1980
Decided June 27, 1980.
Robert M. Coker, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, for appellee.

Judgment affirmed.


Birdsong and Sognier, JJ., concur.